MAHONEY, Circuit Judge,
concurring in the result:
I agree with Judge Pratt that Conn.Gen. Stat. § 52-278e(a)(l) (West Supp.1989) is unconstitutional under the fourteenth amendment because, in providing for attachment of real property in civil actions without any pre-attachment hearing, it authorizes deprivations of property without due process of law. I reach this conclusion, however, only because this provision allows attachments of real property whenever a plaintiff makes a sworn showing to a judge “that there is probable cause to sustain the validity of the plaintiff’s claim,” without any further requirement of exceptional or extraordinary circumstances to justify the attachment. By contrast, when personal property is attached, the same statute (in the same sentence) requires the plaintiff to establish, in addition to the threshold probable cause showing—
that there is reasonable likelihood that the defendant (A) neither resides in nor maintains an office or place of business in this state and is not otherwise subject to jurisdiction over his person by the court, or (B) has hidden or will hide himself so that process cannot be served on him or (C) is about to remove himself or his property from this state or (D) is about to fraudulently dispose of or has fraudulently disposed of any of his property with intent to hinder, delay or defraud his creditors or (E) has fraudulently hidden or withheld money, property or effects which should be liable to the satisfaction of his debts or (F) has stated he is insolvent or has stated he is unable to pay his debts as they mature.
Conn.Gen.Stat. § 52-278e(a)(2) (West Supp. 1989).
I do not agree, however, with Judge Pratt’s conclusion “that the lack of a bond or security provision in the attachment procedure itself is a flaw of constitutional magnitude,” and therefore write separately-
*859Turning first to the areas of my agreement with Judge Pratt’s thoughtful opinion, I concur that an attachment results in the deprivation of a constitutionally protected property interest. The deprivation is concededly less severe than in the cases, for example, of a seizure of property or a garnishment of wages. In my view, however, the reasons articulated and precedents cited by Judge Pratt establish that although this consideration impacts upon the extent of constitutionally required protection, some such protection in the case of an attachment of real property is warranted.
I also concur that the absence of any requirement of extraordinary circumstances in the case of an attachment of real property renders section § 52-278e(a)(l) unconstitutional, although this conclusion is not entirely free from doubt. Since Judge Pratt has stated the case for this position with both clarity and force, I will confine myself to addressing two objections to it that seem, at least to me, to merit consideration.
First, North Georgia Finishing, Inc. v. Di-Chem, Inc., 419 U.S. 601, 606, 95 S.Ct. 719, 722, 42 L.Ed.2d 751 (1975), can be read to intimate that only an “early hearing,” and not necessarily a pre-attachment hearing, is constitutionally required. In that event, the provision in section 52-278e(c) for an expeditious post-attachment hearing, at which the owner of property subjected to the attachment may challenge the initial determination of probable cause, would render section 52-278e(a)(l) constitutionally valid.
Second, Conn.Gen.Stat. §§ 52-325, 52-325a and 52-325b (West Supp.1989), which make the lis pendens procedure routinely available in actions “intended to affect real property” and, like section 52-278e, provide only for a post-filing hearing, were upheld against constitutional challenge in Williams v. Bartlett, 189 Conn. 471, 457 A.2d 290, appeal dismissed for want of a substantial federal question, 464 U.S. 801, 104 S.Ct. 46, 78 L.Ed.2d 67 (1983). The Supreme Court’s dismissal of this appeal was a dismissal on the merits and a binding precedent, see Hicks v. Miranda, 422 U.S. 332, 343-45, 95 S.Ct. 2281, 2288-90, 45 L.Ed.2d 223 (1975); 16 C. Wright, A. Miller, E. Cooper & E. Gressman, Federal Practice and Procedure § 4014, at 638-39 (1977 & Supp.1989), although “not entitled to the same deference given a ruling after briefing, argument, and a written opinion.” Caban v. Mohammed, 441 U.S. 380, 390 n. 9, 99 S.Ct. 1760, 1767 n. 9, 60 L.Ed.2d 297 (1979). Williams provides an arguable precedent for upholding section 52-278e(a)(l) against a due process challenge.
As we recently said, however:
As a general rule, due process has been held to require notice and an opportunity to be heard prior to the deprivation of a property interest, see Fuentes v. Shevin, 407 U.S. 67, 81-82, 92 S.Ct.1983, 1994-95, 32 L.Ed.2d 556 (1972); Goldberg v. Kelly, 397 U.S. 254, 90 S.Ct. 1011, 25 L.Ed.2d 287 (1970); Sniadach v. Family Finance Corp., 395 U.S. 337, 342, 89 S.Ct. 1820, 1823, 23 L.Ed.2d 349 (1969), in the absence of an “ ‘extraordinary situation[ ]’ ” that justifies postponing notice and opportunity for hearing. Fuentes, 407 U.S. at 90, 92 S.Ct. at 1999 (quoting Boddie v. Connecticut, 401 U.S. 371, 379, 91 S.Ct. 780, 786, 28 L.Ed.2d 113 (1971)). But see Mitchell v. W.T. Grant Co., 416 U.S. 600, 611-19, 94 S.Ct. 1895, 1902-06, 40 L.Ed.2d 406 (1974).
United States v. Premises & Real Property at 4492 S. Livonia Rd., 889 F.2d 1258, 1263 (2d Cir.1989) (emphasis added), reh’g denied, 897 F.2d 659 (2d Cir.1990). I see no basis to depart from this rule here. Although Livonia involved a seizure, all members of the present panel apparently agree that a constitutional “deprivation of a property interest” results from an attachment of real property. Connecticut’s interest in routinely allowing pre-hearing attachments in all cases where the attachment is directed to real property and the plaintiff can make an ex parte showing of probable cause regarding the merits, on the other hand, seems virtually nugatory in terms of the standards articulated by the Supreme Court and outlined in Livonia.
*860I would not read Di-Chem to establish that any “early hearing” imparts constitutional validity to a deprivation of a property interest, whether the hearing occurs before or promptly after the challenged deprivation. The phrase “early hearing” was addressed to a statutory scheme which provided no hearing at any time during the pendency of the litigation to challenge the bona fides of the plaintiffs garnishment. I see no warrant for seizing upon this phrase to undercut the general thrust of the Supreme Court’s rulings in this area, as we have recently summarized them in Livonia. This is especially so since Livonia relies heavily on Fuentes v. Shevin, 407 U.S. 67, 92 S.Ct. 1983, 32 L.Ed.2d 556 (1972), and two separate opinions in Di-Chem regard that case’s main impact to be a reassertion of the authority of Fuentes. See Di-Chem, 419 U.S. at 608, 95 S.Ct. at 723 (Stewart, J., concurring); 419 U.S. at 609, 95 S.Ct. at 723 (Powell, J., concurring in the judgment).
Similarly, I would not read the Supreme Court’s dismissal of the appeal in Williams v. Bartlett as a wholesale authorization of pre-hearing attachments of real property without regard to exceptional circumstances. As stated earlier, such a Supreme Court determination has precedential force, but of a limited nature. Even if this ruling can be read to intimate a more relaxed view of constitutional requirements where a provisional remedy leaves an owner with the use and occupancy of real property, I see little warrant, reading this summary ruling in the overall context of the Supreme Court’s opinions in this area, to extend the relaxation beyond the lis pendens procedure. In the case of a lis pendens, the plaintiff has an interest in the specific property in question, see Williams, 189 Conn, at 479-80, 457 A.2d at 294 (lis pendens function of preventing prejudgment transfer of property particularly important, because of uniqueness of real estate, where plaintiff seeks specific performance relative to affected property), and the state has a more sharply defined interest in this “specified procedure whereby the rights of third-party purchasers are readily defined,” id.
In sum, for the reasons stated at greater length and with considerably greater force by Judge Pratt, I concur in his conclusion that section 52-278e(a)(l) is constitutionally defective because, unlike subdivision (2) of the same section (and sentence) dealing with personal property, it includes no requirement of extraordinary circumstances for the attachment of real property prior to any adversary hearing concerning that attachment. This brings me to my point of disagreement with Judge Pratt’s opinion.
As indicated earlier, I do not agree that section 52-278e is constitutionally defective because it does not require a plaintiff to post a bond or other security before obtaining an attachment. Judge Pratt apparently accepts the ruling in Jones v. Preuit & Mauldin, 822 F.2d 998 (11th Cir.1987), vacated on other grounds, 851 F.2d 1321 (11th Cir.1988) (in banc), vacated and remanded mem., — U.S. -, 109 S.Ct. 1105, 103 L.Ed.2d 170 (1989), that a debt- or’s “financial interest must be protected in the event of a wrongful prejudgment attachment, either via the posting of a bond by the creditor who seeks the writ, or by allowing an action for damages suffered as a result of a wrongful attachment.” Id. at 1002 (emphasis added). He observes, however, that the statute considered in Jones allowed the defendant to challenge the propriety of the attachment and recover his damages in the same proceeding, whereas he deems the pertinent Connecticut provision, Conn.Gen.Stat. § 52-568(a) (West Supp.1989), to require the defendant to bring a separate action for damages. He further concludes that the requirement of a separate action presents a distinction of constitutional dimension.
I would hesitate to join in this conclusion, which seems to break new ground in its interpretation of due process requirements. I do not believe that we need reach this question, however, because I disagree with the reading of Connecticut law upon which it is premised. Specifically, it would appear that the challenge of a defendant to an attachment pursuant to section 52-278e(a)(l) could be litigated, pursuant to the Connecticut vexatious litigation statute, *861Conn.Gen.Stat. § 52-568(a) (West Supp. 1989), at the conclusion of the litigation in which the attachment occurred. In Hydro Air of Conn., Inc. v. Versa Technologies, 99 F.R.D. 111 (D.Conn.1983), where a defendant was allowed to plead a counterclaim pursuant to section 52-568(a), the court said:
Of course, a ruling on [defendant’s] counterclaim must await a decision on the merits of [plaintiffs] complaint. As a matter of judicial economy, the court will permit [defendant] to raise its claim that the instant suit is vexatious as a counterclaim. In this way, the question of whether [plaintiff] has sued vexatiously can be considered along with the merits of that claim and a decision on the counterclaim rendered speedily after the main suit is terminated, without the necessity of a separate proceeding. Cf. Fed.R.Civ.Pro. 54(b). Compare Paint Products Co. v. Minwax Co., 448 F.Supp. 656, 658 (D.Conn.1978) (Daly, J.) (“Given the requirement that the suit must terminate in favor of the defendant, it is impossible to use vexatious litigation as a counterclaim in the very suit the defendant claims is vexatious.”) with Sonnichsen v. Streeter, 4 Conn.Cir. 659, 666-67, 239 A.2d 63 (1967) (“There appears to be no practical need for further litigation, and justice will best be served if the residuum of issues be terminated in the present suit.”).
99 F.R.D. at 113.
As this quotation indicates, a prior decision of the same court, Paint Products Co., takes a view opposed to that expressed in Hydro Air. Paint Products Co., however, does not cite Sonnichsen v. Streeter, which appears to establish a Connecticut rule that damages for vexatious litigation may be recovered by counterclaim in the very action which constitutes the vexatious litigation. See Sonnichsen, 4 Conn.Cir.Ct. at 665-68, 239 A.2d at 67-69. I therefore conclude that section 52-568(a) cures any constitutional deficiency that might otherwise result from the failure of section 52-278e to include a bond or security requirement for the plaintiff.
It is true, as Judge Pratt points out, that the statutory remedy provided by Connecticut would not be available where a case settles. As a practical matter, however, most settlements would require a defendant to release an attaching plaintiff from further liability to the defendant, whatever the statutory or other basis of the defendant’s rights and remedies vis-a-vis the attachment.
I note, finally, that an invalidation of section 52-278e on this separate ground in its application to real property (subdivision (1)) would apply with equal force, by necessary implication, to the application of this section to personal property (subdivision 2). There is no distinction between these subdivisions with respect to the failure of the attachment statute to include a bond or security requirement for the plaintiff. Accordingly, if the Connecticut vexatious litigation statute, section 52-568(a), is not deemed to cure the perceived deficiency as to real property, it would be equally ineffective with respect to personal property, and section 52-278e would be unconstitutional in to to for failure to include a bond or security requirement for the plaintiff.
In sum, I concur in Judge Pratt’s opinion for the court to the extent that it invalidates Conn.Gen.Stat. § 52-278e(a)(l) for its authorization of attachments of real estate in civil cases prior to any adversary hearing, on the basis of an ex parte showing “that there is probable cause to sustain the validity of the plaintiff’s claim,” but do not join that opinion in its ruling that “the lack of a bond or security provision in the attachment procedure itself is [an additional] flaw of constitutional magnitude.”